Electronically Filed
                                                     Supreme Court
                                                     SCAD-13-0000134
                                                     18-JUL-2013
                                                     03:14 PM



                           SCAD-13-0000134

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                   BURTON D. GOULD, Respondent.

-----------------------------------------------------------------
             In Re Application for Reinstatement of

                   BURTON D. GOULD, Applicant.


                       ORIGINAL PROCEEDING

        AMENDED ORDER GRANTING PETITION FOR REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          Upon consideration of the Report and Recommendation for

the denial of Petitioner Burton D. Gould’s petition for

reinstatement to the practice of law, submitted to this court by

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, and the record,

          IT IS HEREBY ORDERED that Burton D. Gould’s petition

for reinstatement is granted, subject to the conditions set

forth, below.
          IT IS FURTHER ORDERED, pursuant to Rule 2.17(b) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), that

Burton D. Gould is reinstated to the practice of law in this

jurisdiction.   This order is effective upon filing, subject to

the conditions set forth below and the provisions of RSCH Rule

17(d) concerning registration with the Hawai#i State Bar

Association.

          IT IS FURTHER ORDERED that Petitioner Gould shall,

within 365 days of the date of entry of this order, complete at

his own expense, certified legal education, worth at least 6

units of Continuing Legal Education approved by the Hawai#i State

Bar Association, in the area of ethics, including the provisions

of the new Hawai#i Rules of Professional Conduct and the

responsible management of client funds, separate and distinct

from the 3 hours of Mandatory Continuing Professional Education

required of all active attorneys, pursuant to Rule 22(a) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH).

          IT IS FURTHER ORDERED that Petitioner Gould shall,

within 375 days of the entry date of this order, submit to the

Office of Disciplinary Counsel (ODC) and this court proof of the

completion of all required courses, including an affidavit of

said completion.   Petitioner Gould is hereby notified that

failure to timely complete the required courses or to timely

submit proof of their completion to this court and ODC may result

in sanctions or other appropriate action by this court.

                                 2
          IT IS FINALLY ORDERED that, pursuant to RSCH Rule

2.17(d), Petitioner Gould shall bear the costs of the

reinstatement proceedings, upon the timely submission of a

verified bill of costs, within 60 days of the date of entry of

this order.

          DATED:   Honolulu, Hawai#i, July 18, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 3